internal_revenue_service number release date index number ----------------------------------- ------------------------------ ------------------------- ---------------------------------------------------- ----------------------------- re ------------------------------------------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-121371-17 date date legend grantor_trust date date date date state spouse child child child child grandchild court foundation statute statute statute dear ------------------- ------------------------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ---- ------------------------- ------------------- -------------------- ----------------------- -------------------- ---------- --------------------------- --------------------------- ---------------------------- -------------------------- --------------------------- ---------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----- --------------------------------------------- ----------------------------------------------------- ------------------------------------------------- ------------------------------------------------ plr-121371-17 this letter responds to your authorized representative’s letter dated date requesting income gift and generation-skipping_transfer gst tax rulings with respect to the proposed modification of trust facts the facts and representations submitted are summarized as follows grantor established an irrevocable_trust trust on date a date after date grantor made an initial transfer of cash to trust on date no transfers have been made to trust since date trust is administered under the laws of state child is the current trustee trustee of trust it is represented that sufficient generation-skipping_transfer gst tax exemption was allocated to trust so that trust has an inclusion_ratio of zero no assets have been directly or constructively added to trust since the allocation of grantor’s gst_exemption to trust it is also represented that grantor has retained no ownership_interest in trust or its assets and no aspects of ownership over trust or its assets under article i of trust the trustee is to pay income and principal of trust to or for the benefit of spouse for her maintenance in health and reasonable comfort and to pay income and principal to or for the benefit of child or child 1’s descendants for their maintenance in health and reasonable comfort and education under paragraph of article i upon the death of survivor of spouse and child trust assets are to be distributed pursuant to a limited_power_of_appointment held by child to or for the benefit of any of grantor’s descendants excluding child or the spouses of such descendants under paragraph of article i any part of trust not effectively appointed is to be distributed to the then living descendants of child or if none then per stirpes to grantor’s descendants any assets to be distributed to either child or child are to be distributed to the separate trusts created contemporaneously for their respective benefit by grantor with terms nearly identical to trust any assets distributed to child are to be held in further trust under the same terms as for child article ii directs the trustee to administer assets held in trust for a grandchild of grantor as a separate trust under paragraph of article ii the trustee is to pay income to the grandchild not less frequently than annually except while the grandchild is under age the trustee is to pay income to or for the benefit of the grandchild for the grandchild’s maintenance in health and reasonable comfort and education and any income not so paid will be added to principal under paragraph of article ii the trustee also is to pay principal to or for the benefit of the grandchild as the trustee deems necessary for the grandchild’s maintenance in health and reasonable comfort and education plr-121371-17 under paragraph of article ii the grandchild has the right to withdraw up to one-half of the principal upon written request after reaching age and all of the remaining trust assets after reaching age under paragraph of article ii upon the death of the grandchild any remaining trust assets subject_to the grandchild’s right of withdrawal are to be distributed pursuant to the grandchild’s testamentary general_power_of_appointment any remaining trust assets not subject_to the grandchild’s right of withdrawal are to be distributed pursuant to the grandchild’s testamentary limited_power_of_appointment to or for the benefit of any of grantor’s descendants excluding the grandchild or the spouses of such descendants notwithstanding the foregoing if any portion of the trust assets is otherwise subject_to gst tax then such portion of the trust assets is to be distributed pursuant to the grandchild’s testamentary_power_of_appointment to or for the benefit of any of grantor’s descendants excluding the grandchild the spouses of such descendants and the creditors of the grandchild’s estate under paragraph of article ii any part of trust not effectively appointed is to be distributed per stirpes to the then living descendants of the grandchild or if none then per stirpes to the descendants of the grandchild’s parent who is also a descendant of grantor or if none then per stirpes to grantor’s descendants any assets to be distributed to either child or child are to be distributed to the separate trusts created contemporaneously for their respective benefit by grantor with terms nearly identical to trust any assets distributable to child are held in further trust under the same terms as for child pursuant to paragraph of article vi trust shall not continue for more than the limited period permitted by the applicable rule_against_perpetuities any property still held in trust at the expiration of that period shall immediately be distributed to the income beneficiaries in the proportions to which they are entitled on the date of trust’s formation date the applicable state law regarding the rule_against_perpetuities provided that a nonvested property interest was invalid unless at the time the interest was created it was certain to vest or terminate no later than years after the death of an individual then alive or the interest either vests or terminates within years after its creation statute thus as of date the termination_date of trust if not terminated earlier by the death of all of grantor’s descendants wa sec_90 years from the date of creation or date spouse and child predeceased grantor child was survived by one child grandchild grandchild’s mother is also deceased grandchild recently attained years of age and until grandchild’s 18th birthday child served as guardian of the person and property of grandchild grandchild has no descendants grandchild was diagnosed with a medical_condition which makes grandchild not capable of managing specific financial matters such as managing money budgeting or tracking expenses without assistance plr-121371-17 child is an incapacitated adult and is a resident at a medical facility grantor and child serve as the guardians of the person and property of child child has no descendants on date the trustee submitted a petition to court seeking modification of certain terms of trust to ensure that trust serves grantor’s primary purpose of preserving trust assets for grantor’s descendants and protecting trust assets from the claims of creditors a guardian ad litem was appointed by court to represent grandchild the petition seeks to modify the terms of trust reformed trust as follows convert grandchild’s mandatory income distribution beginning at age to a discretionary distribution of income standard provide that the trustee will set_aside any income not distributed to grandchild beginning at the age of years in a separate_account and distribute the entire amount remaining in such separate_account to grandchild’s estate at the death of grandchild remove grandchild’s unilateral right to withdraw up to one-half of the value of the trust principal after reaching the age of years but prior to reaching age years grant grandchild a testamentary general_power_of_appointment to appoint up to one-half the value of trust principal to the creditors of grandchild’s estate if grandchild dies after reaching the age of years but prior to reaching age years remove grandchild’s unilateral right to withdraw up to the entire value of the trust principal after reaching the age of years and grant grandchild a testamentary general_power_of_appointment to appoint up to the entire value of the trust principal after reaching the age of years specifically paragraph a of article iii of reformed trust provides the trustee at any time and from time to time in the exercise of the trustee’s discretion may pay or distribute to or for the benefit of grandchild so much if any of the income and so much if any of the principal of the trust as the trustee deems necessary or advisable to provide for grandchild ’s proper health education maintenance and support in addition the trustee excluding however grandchild if he is serving as a trustee at any time and from time to time may pay or distribute to or for the benefit of grandchild as much of the net_income and or principal of the trust as the trustee in the trustee’s sole and absolute discretion deems advisable in grandchild ’s best interest paragraph b of article iii of reformed trust provides any undistributed_income of the trust at the end of each calendar_year shall be retained in a separate_account together with the earnings thereon such separate_account and the earnings thereon shall hereafter be plr-121371-17 referred to as the accumulated net_income account the trustee shall retain the right to make distributions from the accumulated net_income account to or for the benefit of grandchild in such amounts as the trustee deems necessary or advisable to provide for grandchild ’s proper health education maintenance and support in addition the trustee excluding however grandchild if he is serving as a trustee at any time and from time to time may make distributions from the accumulated net_income account to or for the benefit of grandchild in such amounts as the trustee in the trustee’s sole and absolute discretion deems advisable in grandchild ’s best interest the trustee is prohibited from commingling any of the assets in the accumulated net_income account with any other trust assets the petition also seeks to modify child 3’s contingent_remainder interest in trust from being held in a_trust under the same terms that would apply to child to being held in a separate special needs trust for child 3’s primary benefit to allow child to qualify for government and private benefits specifically article iv of reformed trust provides subject_to the restrictions in sub sec_1 through below during the life of child the trustee may at any time and from time to time pay to or apply for the benefit of child so much if any of the income and principal of the trust as the trustee in the trustee’s sole discretion deems necessary to provide for those needs of child that are not satisfied through any government or private program of financial entitlements services or other_benefits all distributions from the trust shall be paid directly to the provider of the services and not directly to child any income not distributed shall be added to the principal of the trust no part of the principal or undistributed_income of the trust shall be considered available to child the petition also seeks to change the distribution of the trust assets upon the death of child to provide that the remaining undistributed_income and principal of the special needs trust for the benefit of child shall be distributed outright and free of trust to foundation the termination_date under paragraph e of reformed trust is the same as trust and any remaining undistributed_income and principal shall be distributed outright and free of trust to the primary beneficiary of such trust statute provides that upon the application of a trustee of the trust or any qualified_beneficiary a court at any time may modify the terms of a_trust that is not then revocable if a the purposes of the trust have been fulfilled or have become illegal plr-121371-17 impossible wasteful or impracticable to fulfill b because of circumstances not anticipated by the settlor compliance with the terms of the trust would defeat or substantially impair the accomplishment of a material purpose of the trust or c a material purpose of the trust no longer exists then in modifying a_trust under this section a court may amend or change the terms of the trust including terms governing distribution of the trust income or principal or terms governing administration of the trust statute provides that upon application of any interested person to achieve the settlor’s tax objectives the court may modify the terms of a_trust in a manner that is not contrary to the settlor’s probable intent the court may provide that the modification has retroactive effect on date court issued an order modifying the terms of trust in accordance with the terms of reformed trust pursuant to state law contingent upon the receipt of a favorable letter_ruling from the internal_revenue_service the trustee requests the following rulings the modification of the terms of trust will not cause trust’s inclusion_ratio to change and will not adversely affect the exemption of trust from gst tax the modification of the terms of trust will not cause any beneficiary of trust to have made a gift_for gift_tax purposes under sec_2501 the modification of the terms of trust will not cause any beneficiary of trust to recognize gain_or_loss from the sale or disposition of property under sec_61 or sec_1001 law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-121371-17 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer no guidance has been issued concerning the modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case before the modification grandchild is entitled to a mandatory distribution of income beginning at age as a result of the modification grandchild’s income_interest will be subject_to a discretionary distribution of income standard however the trustee will set_aside in a separate_account any income not distributed to grandchild beginning at age and distribute all assets remaining in such separate_account to grandchild’s estate at the death of grandchild thus all of the income that grandchild would have received after age under the mandatory distribution standard will still be included in grandchild’s gross_estate for estate_tax purposes and grandchild will be treated as the transferor of that income for gst tax purposes upon his her death moreover before the modification grandchild has the unrestricted right to withdraw up to one-half of the trust assets after reaching age and to withdraw the entire value of the trust assets after reaching age as a result of the modification grandchild will no longer have the right to withdraw the trust assets but grandchild will have a testamentary general_power_of_appointment over one-half of the value of the assets if grandchild dies after reaching age and over all of the trust assets if grandchild dies after reaching age thus the new general powers of appointment will cause the value of the trust assets to the extent of one-half of the trust assets if grandchild dies after age and all of the trust assets if grandchild dies after age plr-121371-17 to be included in grandchild’s gross_estate and grandchild will be treated as the transferor of the trust assets for gst tax purposes upon grandchild’s death sec_26_2601-1 example considers the following fact pattern in grantor established an irrevocable_trust for the benefit of grantor’s grandchildren a b and c the trust provides that income is to be paid to a b and c in equal shares for life the trust further provides that upon the death of the first grandchild to die one-third of the principal is to be distributed to that grandchild’s issue per stirpes upon the death of the second grandchild to die one-half of the remaining trust principal is to be distributed to that grandchild’s issue per stirpes and upon the death of the last grandchild to die the remaining principal is to be distributed to that grandchild’s issue per stirpes in a became disabled subsequently the trustee with the consent of b and c petitioned the appropriate local court and the court approved a modification of the trust that increased a’s share of trust income the modification does not shift a beneficial_interest to a lower generation beneficiary because the modification does not increase the amount of a gst under the original trust or create the possibility that new gsts not contemplated in the original trust may be made in this case the modification will increase the amount payable to a who is a member of the same generation as b and c in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust as modified will not be subject_to the provisions of chapter however the modification increasing a’s share of trust income is a transfer by b and c to a for federal gift_tax purposes before the modification child has a contingent_remainder interest in trust thereafter trust will be modified so that child will continue to have a contingent_remainder interest in trust which is to be held for child in a separate special needs trust for child 3’s benefit to allow child to continue to qualify for government and private benefits under the terms of the special needs trust the trustee may make distributions for the benefit of only child upon child 3’s death the remainder of trust will be distributed to foundation as before the modification trust will terminate no later than date the proposed modification of trust will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification of trust will not extend the time for vesting of any beneficial_interest in the modified trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that the proposed modification of trust will not cause trust’s inclusion_ratio to change and will not adversely affect the exemption of trust from gst tax ruling plr-121371-17 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the modification to grandchild’s income distribution provisions and withdrawal provisions do not change or transfer the interests of grandchild or any other beneficiary of trust nor do they confer any new rights to any beneficiaries rather the modifications result in the increased discretion of the trustee over distributions to grandchild grandchild retains the same interest in trust and in fact could receive the same distributions that grandchild could have received before the modifications were made under the trustee’s discretion under the original trust moreover the modification to child 3’s contingent_remainder does not change or transfer the interests of child nor do they confer any new rights to child accordingly based on the facts submitted and the representations made we conclude that the modification of trust will not cause any beneficiary of trust to have made a gift_for gift_tax purposes under sec_2501 ruling sec_61 of the internal_revenue_code provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided in this case the trust modification will result in increased trustee discretion and will not confer new rights to the beneficiaries or result in any relative shifting of interests between beneficiaries accordingly based on the facts submitted and the plr-121371-17 representations made we conclude that the proposed modification of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 to either trust or any beneficiary except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter
